Exhibit 10.10

AMENDMENT NO. 1 TO EXECUTIVE EMPLOYMENT AGREEMENT

THIS AMENDMENT NO. 1 TO EXECUTIVE EMPLOYMENT AGREEMENT is made on December 31,
2005 (this “Agreement”) between MIVA, Inc. (“MIVA” or the “Company”), a Delaware
corporation, and William Seippel (“Executive”).

1. INTRODUCTION

The Company and Executive entered into an Executive Employment Agreement dated
July 18, 2005 (the “Original Agreement”) and Executive and the Company have
agreed to modify Sections 3(c) and 6(e)(iii) thereof.

2. AMENDMENT

Sections 3(c) and 6(e)(iii) of the Agreement is hereby stricken and replaced in
their entirety with the following provisions:

  3(c)      On January 1, 2006, and pursuant to the Company’s 2004 Stock
Incentive Plan, the Company will grant to Executive options to acquire an
aggregate of 125,000 shares of the Company’s Common Stock, of which 31,250
options will vest on each of the first four anniversaries of the grant date. The
Board of Directors or its Compensation Committee, as applicable, shall review
Executive's performance on an annual basis and pursuant to the same review
process employed by the Board of Directors for the Company’s other executive
officers. In connection with such annual review, the Executive may be entitled
to receive additional grants of stock options. Such additional options will be
granted, if at all, in the sole discretion of the Board of Directors or its
Compensation Committee on terms and conditions they determine. If there is a
change in control of the Company (as that term is used in the governing
documents of any stock option agreement) consummated (i) within three months of
the Start Date, 50% of any stock options granted to Executive shall fully vest
on the date the change in control is consummated and shall remain exercisable
during the term of such option(s) as if the Executive were still employed by the
Company or (ii) after three months of the Start Date, any stock options granted
to Executive shall fully vest on the date the change in control is consummated
and shall remain exercisable during the term of such option(s) as if the
Executive were still employed by the Company. Additionally, notwithstanding any
provisions to the contrary in any stock option agreements or plans, if the
Executive's employment with the Company is terminated by the Company without
Cause (as defined below) or by Executive for Good Reason (as defined below), any
stock options granted to Executive shall immediately fully vest and remain
exercisable during the term of such options as if the Executive were still
employed by the Company.

      6(e)(iii) if there is a reduction in Executive's Basic Salary or the
Company fails to pay the Guaranteed Bonus;

 

--------------------------------------------------------------------------------



All other provisions of the Agreement shall remain the same.

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

EXECUTIVE:

/s/ William Seippel
William Seippel

MIVA, INC.

By: /s/ Craig A. Pisaris-Henderson
          Craig A. Pisaris-Henderson

Its:     Chief Executive Officer

 

--------------------------------------------------------------------------------